Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The previous rejection of Claims 1-15 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without significantly more, is withdrawn for the following reasons. 
The NmeCas9 and the gRNA lacking the tracrRNA sequence is not found in the Neisseria meningitidis cell, and the combination of the NmeCas9 with such a gRNA results in a new function (the ability to cleave ssDNA).  Therefore, it meets the markedly different test in that they achieve a markedly different function relative to the products as found in nature (also see No. 6 of Declaration under 37 CFR 1.132 of Dr. Erik Sontheimer dated 02/04/2022, which states that “[t]his is especially true when considering that an in vivo Nme bacterial tracrRNA knockout strain failed to detect any NmeCas9 activity at all.”)  

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of Claims 1-10 and 13-15 under 35 U.S.C. § 103 as being unpatentable over Syksnys et al. (WO 2013/142578 A1, see IDS) in view of Doudna et al. (WO 2015/089277 A1, see IDS) and Sontheimer et al. (US 2014/0349405, previously cited in the office action dated 02/25/2021), and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), is withdrawn because upon closer inspection of Examples 3 and 6 of Syksnys et al., they disclosed that the gRNA they used did comprise a tracrRNA.

The previous rejection of Claims 11-12 under 35 U.S.C. § 103 as being unpatentable over Syksnys et al. (WO 2013/142578 A1, see IDS) in view of Doudna et al. (WO 2015/089277 A1, see IDS) and Sontheimer et al. (US 2014/0349405, previously cited in the office action dated 02/25/2021) as applied to claims 1-10 and 13-15 above, in further view of Cong et al. (Multiplex genome engineering using CRISPR/Cas systems. Science 339, 819–823, 2013), Cho et al. (Targeted genome engineering in human cells with the Cas9 RNA-guided endonuclease. Nature Biotechnology 31, 230–232, 2013), and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 withdrawn because upon closer inspection of Examples 3 and 6 of Syksnys et al., they disclosed that the gRNA they used did comprise a tracrRNA sequence.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Lee et al. (Development of neisseria meningitidis CRISPR/Cas9 systems for efficient and specific genome editing, Molecular Therapy, (May 2015) Vol. 23, Supp. SUPPL. 1, pp. S132-S133. Abstract Number: 331) teach a Neisseria meningitidis (Nm) orthologous CRISPR/Cas9 system for efficient and specific genome editing in mammalian cells (see S132 under 331), the Examiner has found no teaching or suggestion in the prior art directed to a composition comprising a NmeCas9 and a gRNA sequence, wherein said gRNA lacks a tracrRNA sequence (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.

Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656